                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DINA CAPITANI,                               )
                                              )
          Plaintiff,                          )
                                              )
 v.                                           )   NO. 3:19-cv-00120
                                              )
 WORLD OF MINIATURE BEARS,                    )
 INC., et al.,                                )
                                              )
          Defendants.                         )

                                          ORDER

         Defendants’ unopposed Motion to Non-suit Counterclaim (Doc. No. 75) under Federal

Rule of Civil Procedure 41 is GRANTED. Defendants’ counterclaim against Plaintiff for a

“declaratory judgment regarding violation of due process clause” (Doc. No. 21) is hereby

DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED.



                                                  ____________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00120 Document 81 Filed 08/10/20 Page 1 of 1 PageID #: 1543
